


Exhibit 10.8

 

[g21832ki01i001.jpg]

 

 

Debenture

 

 

Dated

 

 

GFI TP Ltd

(as Chargor)

 

Bank of America, N.A.

(as Administrative Agent)

 

--------------------------------------------------------------------------------


 

SNR Denton UK LLP

One Fleet Place

London EC4M 7WS

United Kingdom

DX 242

 

--------------------------------------------------------------------------------


 

Contents

 

1

Interpretation

1

1.1

Definitions

1

1.2

Construction

3

 

 

 

2

Third Party Rights

4

 

 

 

3

Fixed Security

5

 

 

 

4

Floating Charge

6

4.1

Creation

6

4.2

Conversion by notice

6

4.3

No waiver

6

 

 

 

5

Representations and Warranties

6

5.1

Making of representations

6

5.2

Capacity

6

5.3

Title

7

5.4

Security

7

5.5

Security Shares

7

5.6

Insolvency Proceedings

7

 

 

 

6

Undertakings

7

6.1

Duration

7

6.2

General

7

6.3

Property

8

6.4

Security Shares

8

 

 

 

7

When Security becomes Enforceable

10

 

 

 

8

Enforcement of Security

10

8.1

General

10

8.2

Administrative Agent of the Chargor

10

8.3

Mortgagee in Possession - No Liability

10

8.4

Privileges

10

8.5

Protection of third parties

10

8.6

Redemption of prior Mortgages

11

 

 

 

9

Receiver

11

9.1

Appointment of Receiver

11

9.2

Relationship with the Administrative Agent

11

9.3

Removal

11

9.4

Remuneration

12

 

 

 

10

Powers of Receiver

12

10.1

General

12

10.2

Borrow and Lend Money

12

10.3

Carry on Business

12

10.4

Compromise

12

10.5

Employees

13

10.6

Leases

13

10.7

Legal actions

13

10.8

Possession

13

10.9

Protection of Assets

13

10.10

Receipts

13

 

--------------------------------------------------------------------------------


 

10.11

Sale of assets

14

10.12

Subsidiaries

14

10.13

Exercise of Rights

14

10.14

Uncalled capital

14

10.15

Professional advice

14

10.16

Seal

14

 

 

 

11

Application of Proceeds

14

 

 

 

12

Expenses and Indemnity

14

 

 

 

13

Delegation

15

 

 

 

14

Further Assurances

15

 

 

 

15

Power of Attorney

15

 

 

 

16

Continuing Security

15

16.1

Additional Security

15

16.2

Continuing Security

15

16.3

Reinstatement

16

16.4

Waiver of defences

16

16.5

Immediate recourse

16

16.6

Appropriations

16

16.7

Deferral of Chargor’s rights

17

 

 

 

17

Miscellaneous

17

17.1

Covenant to pay

17

17.2

Land Registry

17

17.3

New Accounts

17

17.4

Tacking

18

17.5

Invalidity

18

17.6

Trust

18

 

 

 

18

Release

18

 

 

 

19

Rights and Remedies

18

 

 

 

20

Notices

18

20.1

Delivery and Receipt

18

20.2

Addresses

18

 

 

 

21

Governing Law and Jurisdiction

19

21.1

Governing Law

19

21.2

Jurisdiction

19

 

 

Schedule 1 — Mortgaged Property

20

 

 

Schedule 2 — Group Shares

21

 

--------------------------------------------------------------------------------


 

Debenture

 

Dated

 

Between

 

(1)                                 GFI TP Ltd, a limited liability company
registered in England and Wales with company number 06484649; and

 

(2)                                 Bank of America, N.A. as agent and trustee
for the Secured Parties (the Administrative Agent which expression shall include
all successor Administrative Agents appointed from time to time).

 

Recitals

 

A                                     The Chargor enters into this Deed to
secure the repayment and satisfaction of the Secured Liabilities.

 

B                                       The Chargor and the Administrative Agent
intend that this document take effect as a deed notwithstanding that it may be
executed under hand.

 

It is agreed:

 

1                                        Interpretation

 

1.1                              Definitions

 

In this Deed:

 

Affiliate is defined in the Credit Agreement.

 

Book Debts means:

 

(a)                                  all book and other debts in existence from
time to time (including, without limitation, any sums whatsoever owed by banks
or similar institutions) both present and future, actual or contingent, due,
owing to or which may become due, owing to or purchased or otherwise acquired by
the Chargor; and

 

(b)                                 the benefit of all rights whatsoever
relating to the debts referred to above including, without limitation, any
related agreements, documents, rights and remedies (including, without
limitation, negotiable or non-negotiable instruments, guarantees, indemnities,
legal and equitable charges, reservation of proprietary rights, rights of
tracing, unpaid vendor’s liens and all similar connected or related rights and
assets).

 

Credit Agreement means that certain Amended and Restated Credit Agreement
entered into as of 24 February 2006 among GFI Group, Inc., a Delaware
corporation, GFI Holdings Limited, a company incorporated in England and Wales,
the Guarantors party thereto, the Lenders party thereto and Bank of America,
N.A., as Administrative Agent, as the same may be amended, modified,
supplemented, extended, restated and replaced from time to time.

 

Debtor Relief Laws is defined in the Credit Agreement.

 

Domestic Security Agreement is defined in the Credit Agreement.

 

Equipment means (save to the extent that any such items form part of the
Chargor’s stock in trade) all present and future plant, equipment, machinery,
computers and computer hardware

 

1

--------------------------------------------------------------------------------


 

and software (whether owned or licensed), vehicles, tools, furniture and
fixtures and all attachments, accessories owned by the Chargor and property
(other than Fixtures) now or in future relating to it or used in connection with
it and replacements and substitutions for it wherever located.

 

Enforcement Event means the acceleration of payment of the Loans pursuant to the
Credit Agreement by the Administrative Agent.

 

Event of Default is defined in the Credit Agreement.

 

Fixtures means all fixtures and fittings (including, without limitation, those
of trade) and fixed plant and machinery on the Mortgaged Property.

 

Foreign Loan Party is defined in the Credit Agreement.

 

Group Shares means all shares specified in Schedule 2.

 

Insolvency Regulation means the Council Regulation (EC) No.1345/2000 of 29
May 2000 on Insolvency Proceedings.

 

Insurances means all contracts and policies of insurance taken out by or for the
Chargor or in which the Chargor has an interest (to the extent of that
interest).

 

Intellectual Property means all subsisting patents and subsisting rights of a
similar nature held in any part of the world, applications for patents and such
rights, divisions and continuations of such applications for patents, registered
and unregistered trade marks, registered designs, utility models (in each case
for their full period and all extensions and renewals of them), applications for
any of them and the right to apply for any of them in any part of the world,
inventions, confidential information, Know-how, business names, trade names,
brand names, copyright and rights in the nature of copyright, design rights and
get-up and any similar rights existing in any country; and the benefit (subject
to the burden) of any and all agreements, arrangements and licences in
connection with any of the foregoing.

 

Know-how means all the body of knowledge, technical experience, expertise and
skills, technical processes, secret processes, formulae and technical
information held by the Chargor and relating to its business, which is not in
the public domain.

 

Lenders is defined in the Credit Agreement.

 

Letter of Credit is defined in the Credit Agreement.

 

Loan is defined in the Credit Agreement.

 

Loan Documents is defined in the Credit Agreement.

 

Mortgaged Property means any freehold or leasehold property (including the
Premises) the subject of the security created by this Deed.

 

Premises means any building or other edifice on the Mortgaged Property or other
Security Asset.

 

receiver includes any receiver, receiver and manager or administrative receiver.

 

Receiver means any individual or individuals (who may be an employee or
employees of the Administrative Agent) for the time being and from time to time
appointed by the Administrative Agent to be a receiver or receivers (and, where
more than one individual is appointed jointly, they shall have the power to act
severally, unless the Administrative Agent shall specify to the contrary in
their appointment) under this Deed and, where the context shall admit, any
individual or individuals for the time being and from time to time so appointed
in substitution, provide always that all such individuals shall be qualified
under the Insolvency Act 1986 to act

 

2

--------------------------------------------------------------------------------


 

as a receiver of the property of any company with respect to which he is
appointed or as an administrative receiver of any such company.

 

Related Rights means, in relation to the Group Shares, all dividends and other
distributions paid or payable after today’s date on all or any of the Group
Shares and all stocks, shares, securities (and the dividends or interest on
them), rights, money or property accruing or offered at any time by way of
redemption, bonus, preference, option rights or otherwise to or in respect of
any of the Group Shares or in substitution or exchange for any of the Group
Shares.

 

Secured Liabilities means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Foreign Loan Party arising under any Loan Document
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the any Foreign Loan Party
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding. The foregoing shall also include any Swap Contract
between any Foreign Loan Party and Swap Bank that is entered into in the
ordinary course of business for mitigating risks and not for speculative
purposes and all obligations under any Treasury Management Agreement between any
Foreign Loan Party and Treasury Management Bank, but exclude any obligation
which, if it were so included, would result in a contravention of Chapter 2 of
Part 18 of the Companies Act 2006.

 

Secured Parties means the Lenders and the Administrative Agent.

 

Security Assets means all assets of the Chargor the subject of any security
created by this Deed (and includes the Mortgaged Property).

 

Security Period means the period beginning on the date of this Deed and ending
on the date on which the Secured Liabilities have been satisfied in full (other
than any obligations with respect to the indemnities set forth in the Loan
Documents and/or collateralized letters of credit) and the commitments under the
Credit Agreement shall have terminated or expired.

 

Security Shares means the Group Shares and the Related Rights and, such of the
Group Shares as are held by the Chargor at the relevant time, together with all
Related Rights in respect of such Group Shares.

 

Swap Contract is defined in the Credit Agreement.

 

Treasury Management Agreement is defined in the Credit Agreement.

 

1.2                              Construction

 

1.2.1                       Any reference in this Deed to:

 

(a)                                 assets includes properties, revenues and
rights of every description, both present and future;

 

(b)                                an authorisation or a consent includes an
approval, authorisation, consent, exemption, filing, licence, registration and
resolution, in each case given or made in writing;

 

(c)                                 a Loan Document or any other agreement or
instrument is a reference to that Loan Document or other agreement or instrument
as amended, novated, supplemented or replaced (in whole or in part);

 

(d)                                indebtedness includes any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;

 

3

--------------------------------------------------------------------------------


 

(e)                                  a person includes any person, firm,
company, corporation, government, state or agency of a state or any association,
trust or partnership (whether or not having separate legal personality) or two
or more of the foregoing;

 

(f)                                    a regulation includes any regulation,
rule, official directive, request or guideline (whether or not having the force
of law) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation;

 

(g)                                 an enactment (be it express or implied)
includes references to any amendment, re-enactment, and/or legislation
subordinate to that enactment and/or any permission of whatever kind given under
that enactment;

 

(h)                                 words importing the singular shall include
the plural and vice versa;

 

(i)                                     a charge or mortgage of any freehold or
leasehold property includes all Premises and Fixtures on that property, the
proceeds of sale of any part of that property, and the benefit of any covenants
for title (or any monies paid or payable in respect of them) given or entered
into by any predecessor in title in respect of that property; and

 

(j)                                     any party or person includes any person
deriving title from it or any successor, transferee or assignee.

 

1.2.2                       Clause and Schedule headings are for ease of
reference only.

 

1.2.3                       An Event of Default is continuing if it has not been
waived.

 

1.2.4                       Capitalised terms defined in the Credit Agreement
have the same meaning when used in this Deed unless the context requires
otherwise.

 

1.2.5                       In the event of any conflict between the provisions
of this Deed and the Credit Agreement the provisions of the Credit Agreement
shall prevail.

 

1.2.6                       The terms of the other Loan Documents and of any
side letters between the parties to this Deed in relation to the Loan Documents
are incorporated in this Deed to the extent required for any purported
disposition of the Mortgaged Property in this Deed to be a valid disposition in
accordance with Section 2(1) of the Law of Property (Miscellaneous Provisions)
Act 1989.

 

1.2.7                       Every disposition effected by this Deed is made with
full title guarantee.  The other terms of this Deed do not limit or extend any
of the covenants implied by virtue of Part 1 of the Law of Property
(Miscellaneous Provisions) Act 1994 but create separate and independent
obligations having effect cumulatively with those implied covenants.

 

1.2.8                       Each of the charges in Clause 3 (Fixed Security)
over each category of the assets, each asset and each sub-category of each asset
specified in such clause shall be read and construed separately, as though each
such category, asset and sub-category were charged independently and separately
of each other.

 

2                                        Third Party Rights

 

A person who is not a party to this Deed may not enforce any of its terms
pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

4

--------------------------------------------------------------------------------


 

3                                        Fixed Security

 

3.1                                The Chargor, as security for the payment and
performance of the Secured Liabilities and in the manner specified in
Clause 1.2.7 of this Deed:

 

(a)                                  charges in favour of the Administrative
Agent (as agent and trustee for the Secured Parties) by way of a first legal
mortgage all the property (if any) now belonging to it and specified in Schedule
1 and all other interests in any freehold or leasehold property now or in the
future belonging to it; and

 

(b)                                 charges in favour of the Administrative
Agent (as agent and trustee for the Secured Parties) by way of a first fixed
charge:

 

(i)                                     (to the extent that they are not within
Clause 3.1(a)) all interests in any freehold or leasehold property now or in the
future belonging to it;

 

(ii)                                  all Equipment now or in the future
belonging to it and its interest in any such Equipment in its possession now or
in the future;

 

(iii)                               all of its benefits, claims and returns of
premiums in respect of the Insurances;

 

(iv)                              its goodwill and its uncalled capital both
present and future;

 

(v)                                 its Book Debts, both uncollected and
collected, the proceeds of the same and all monies otherwise due and owing to
the Chargor;

 

(vi)                              the benefit of all rights, securities and
guarantees of whatsoever nature enjoyed or held by it in relation to any Book
Debts;

 

(vii)                           its rights under any Swap Contracts;

 

(viii)                        its rights under any Treasury Management
Agreement;

 

(ix)                                the benefit of all permissions of whatsoever
nature and whether statutory or otherwise, held in connection with its business
or the use of any Security Asset and the right to recover and receive all
compensation which may be payable to it; and

 

(x)                                   its Intellectual Property now or in the
future subject to any necessary (as at the date of this Deed) third party’s
consent to such charge being obtained. To the extent that such Intellectual
Property is not capable of being charged (whether by reason of lack of any such
consent or otherwise) the charge purported to be effected by this Clause
3.1(b)(x) shall operate as an assignment of any and all damages, compensation,
remuneration, profit, rent or income which the Chargor may derive from such
Intellectual Property or be awarded or entitled to in respect of such
Intellectual Property as continuing security for the payment, discharge and
performance of the Secured Liabilities;

 

(c)                                  mortgages or (if to the extent that this
Deed does not take effect as a mortgage) charges by way of fixed charge to the
Administrative Agent (as agent and trustee for the Secured Parties) all Group
Shares held now or in the future by it and/or any nominee on its behalf, the
same to be a security by way of a first legal mortgage; and

 

(d)                                 mortgages or (if to the extent that this
Deed does not take effect as a mortgage) charges by way of fixed charge to the
Administrative Agent (as agent and trustee for the Secured Parties) all the
Related Rights accruing to all or any of the Group Shares held now or in the
future by it and/or any nominee on its behalf, the same to be a security by way
of a first legal mortgage.

 

5

--------------------------------------------------------------------------------


 

PROVIDED THAT:

 

(i)                                     until the occurrence of an Enforcement
Event, all dividends and other distributions mortgaged (as Related Rights)
pursuant to paragraph (d) above may be paid directly to the Chargor (in which
case the Administrative Agent or its nominee shall execute any necessary
dividend mandate) and, if paid directly to the Administrative Agent shall be
paid promptly by it to the Chargor; and

 

(ii)                                  subject to Clause 6.4.3 until the
occurrence of an Enforcement Event, all voting rights attaching to the relevant
Group Shares may be exercised by the Chargor or, where the shares have been
registered in the name of the Administrative Agent or its nominee, as the
Chargor may direct in writing, and the Administrative Agent and any nominee of
the Administrative Agent in whose name such Group Shares are registered shall
execute any form of proxy or other document reasonably required in order for the
relevant Chargor to do so.

 

3.2                                Notwithstanding anything to the contrary
contained in this Clause 3, none of the mortgages or charges granted under this
Clause 3 shall extend to any assets expressly excluded from section 2 of the
Domestic Security Agreement as applicable.

 

4                                        Floating Charge

 

4.1                              Creation

 

The Chargor as security for the payment and performance of the Secured
Liabilities and in the manner specified in Clause 1.2.7 of this Deed charges in
favour of the Administrative Agent (as agent and trustee for the Secured
Parties) by way of a floating charge all its assets not otherwise effectively
mortgaged or charged by way of fixed mortgage or charge by Clause 3 (Fixed
Security).

 

4.2                              Conversion by notice

 

The Administrative Agent may by notice to the Chargor convert the floating
charge created by this Deed into a fixed charge in relation to all or any of the
Chargor’s assets specified in the notice if an Event of Default has occurred and
is continuing.

 

4.3                              No waiver

 

The giving by the Administrative Agent of a notice pursuant to Clause 4.2
(Conversion by notice) in relation to any class of the Chargor’s assets, rights
and property shall not be construed as a waiver or abandonment of the
Administrative Agent’s rights to give other similar notices in respect of any
other class of assets.

 

5                                        Representations and Warranties

 

5.1                              Making of representations

 

The Chargor makes the representations and warranties set out in this Clause 5
(Representations and Warranties) to the Administrative Agent and the other
Secured Parties.  The representations and warranties so set out are made on the
date of this Deed and are deemed to be made in accordance with the terms of the
Credit Agreement.

 

5.2                              Capacity

 

The Chargor has the capacity, power and authority to enter into this Deed and
the obligations assumed by it are its legal, valid, binding and enforceable
obligations subject to laws affecting creditors’ rights generally and to general
principles of equity.

 

6

--------------------------------------------------------------------------------

 

5.3                              Title

 

The Chargor is the sole legal and beneficial owner of the Security Assets free
of any Security Interest or third party interest of any kind (other than
pursuant to or as permitted by the Loan Documents).

 

5.4                              Security

 

Without making any distinction between fixed and floating charge security, this
Deed creates the various forms of security it purports to create and is not
liable to be avoided or otherwise set aside on the liquidation or administration
of the Chargor, or otherwise.

 

5.5                              Security Shares

 

5.5.1                       The Chargor is and will remain the sole beneficial
owner of its Security Shares and, save where the Security Shares have been
registered in the name of the Administrative Agent (as agent and trustee on
behalf of itself and the Secured Parties) or its nominee pursuant to this Deed,
is and will remain the absolute legal owner of its Security Shares save to the
extent permitted to be disposed of under the Loan Documents.

 

5.5.2                       The Chargor will not take any action whereby the
rights attaching to its Security Shares are altered or diluted in a manner
adverse to the interests of the Administrative Agent or the other Secured
Parties hereunder save to the extent permitted under the Loan Documents.

 

5.5.3                       The Group Shares are fully paid and non-assessable
(except as such rights may arise under mandatory provisions of applicable
statutory law that may not be waived or otherwise agreed and not as a result of
any rights contained in any organisational document) and neither the Group
Shares nor the Related Rights are subject to any options to purchase or similar
rights of any person.

 

5.6                              Insolvency Proceedings

 

As at the date of this Deed, the centre of main interests for the Chargor for
the purposes of the Insolvency Regulation is in England and Wales.

 

6                                        Undertakings

 

6.1                              Duration

 

The undertakings in this Clause 6 (Undertakings) shall remain in force
throughout the Security Period and are given by the Chargor to the
Administrative Agent and the other Secured Parties.

 

6.2                              General

 

6.2.1                       Covenant to perform: The Chargor shall continuously
comply with the terms (both express and implied) of this Deed and any contracts
relating to the Secured Liabilities.

 

6.2.2                       Restrictions on dealings: The Chargor shall not:

 

(a)                                  create or permit to subsist any Lien of
whatsoever nature on any Security Asset other than as created by this Deed or
permitted by the Loan Documents; or

 

(b)                                 sell, transfer, grant, lease or otherwise
dispose of any Security Asset, except for the disposal in the ordinary course of
trade of any Security Asset subject to the floating charge created by Clause 4.1
(Creation) and except as provided for under the Loan Documents.

 

7

--------------------------------------------------------------------------------


 

6.2.3                       Insolvency Proceedings:  The Chargor shall maintain
its centre of main interests in England and Wales for the purposes of the
Insolvency Regulation.

 

6.3                              Property

 

6.3.1                       Deposit of Title Deeds: For the duration of the
Security Period the Chargor shall deposit with the Administrative Agent all
deeds and documents of title relating to the Mortgaged Property owned by it and
any property comprised within Clause 6.3.2 (Future Acquisitions and Legal
Mortgage).

 

6.3.2                       Future Acquisitions and Legal Mortgage: The Chargor
shall:

 

(a)                                  at its cost, execute and deliver to the
Administrative Agent, if the Administrative Agent reasonably requests, a legal
mortgage (on terms no more onerous than the terms of this Deed) in favour of the
Administrative Agent of any freehold or leasehold or other interest in property
which becomes vested in it after the date of this Deed; and

 

(b)                                 in any event, if applicable, give H.M. Land
Registry written notice of this Deed and procure that notice of it be duly noted
in the Registers to each such title.

 

6.3.3                       Power to Remedy: After the occurrence of any Event
of Default, the Chargor shall permit the Administrative Agent or its agents and
contractors:

 

(a)                                  to enter on the Mortgaged Property;

 

(b)                                 to comply with or object to any notice
served on the Chargor relating to the Mortgaged Property; and

 

(c)                                  to take any action the Administrative Agent
may reasonably consider expedient to prevent or remedy any breach of any such
term or to comply with or object to any such notice.

 

6.4                              Security Shares

 

6.4.1                       The Chargor shall forthwith deposit with the
Administrative Agent or as the Administrative Agent may direct all bearer
instruments, share certificates and other documents of title or evidence of
ownership in relation to such Group Shares as are owned by it or in which it has
or acquires an interest and their Related Rights and shall execute and deliver
to the Administrative Agent all such share transfers and other documents as may
reasonably be requested by the Administrative Agent in order to enable the
Administrative Agent or its nominees to be registered as the owner or otherwise
to obtain a legal title to the same (in each case for the purpose of the
mortgage and charge of the Security Shares under this Deed) and, without
limiting the generality of the foregoing, shall deliver (for such purpose) to
the Administrative Agent on today’s date executed (and, if required to be
stamped, pre-stamped) share transfers for all Group Shares in favour of the
Administrative Agent and/or its nominee(s) as transferees or, if the
Administrative Agent so directs, with the transferee left blank and shall
procure that all such share transfers are at the request of the Administrative
Agent forthwith registered by the relevant company and that share certificates
in the name of the Administrative Agent and/or such nominee(s) in respect of all
Group Shares are forthwith delivered to the Administrative Agent.

 

6.4.2                       The Chargor shall provide the Administrative Agent
with certified copies of all resolutions and authorisations approving the
execution of such transfer forms and registration of such transfers as the
Administrative Agent may reasonably require.

 

6.4.3                       The Administrative Agent and its nominee may at any
time after the occurrence of an Enforcement Event exercise or refrain from
exercising (in the name of the Chargor, the registered holder or otherwise and
without any further consent or authority from the Chargor and irrespective of
any direction given by the Chargor) in respect of the Security Shares any voting
rights and any powers or rights under the terms of the Security Shares or
otherwise

 

8

--------------------------------------------------------------------------------


 

which may be exercised by the person or persons in whose name or names the
Security Shares are registered or who is the holder thereof, including, without
limitation, all the powers given to trustees by any relevant legislation in
respect of securities or property subject to a trust.  The Chargor shall not
without the previous consent in writing of the Administrative Agent exercise the
voting rights attached to any of the Group Shares in favour of resolutions in
violation of this Deed or the Credit Agreement.  After an Enforcement Event has
occurred, the Chargor hereby irrevocably appoints the Administrative Agent or
its nominees its proxy to exercise (as provided in or permitted by this Deed)
all voting rights so long as the Group Shares belonging to it remain registered
in its name.

 

6.4.4                       The Chargor during the continuance of this security
will make all payments which may become due in respect of any of the Security
Shares and, in the event of default in making any such payment, the
Administrative Agent may if it thinks fit make such payment on behalf of the
Chargor.  Any sums so paid by the Administrative Agent shall be repayable by the
Chargor to the Administrative Agent on demand and pending such repayment shall
constitute part of the Secured Liabilities.

 

6.4.5                       It is expressly agreed that, notwithstanding
anything to the contrary contained in this Deed, the Chargor shall remain liable
to observe and perform all of the conditions and obligations assumed by it in
respect of the Security Shares and the Administrative Agent shall not be under
any obligation or liability by reason of or arising out of the security over the
Security Shares conferred by this Deed.  The Administrative Agent shall not be
required in any manner to perform or fulfil any obligation of the Chargor in
respect of the Security Shares, or to make any payment, or to receive any
enquiry as to the nature or sufficiency of any payment received by them, or to
present or file any claim or take any other action to collect or enforce the
payment of any amount to which they may have been or to which they may be
entitled under this Deed at any time or times.

 

6.4.6                       Subject to the proviso to Clause 3.1(d), upon the
occurrence of an Event of Default and at any time thereafter while the same is
continuing the Administrative Agent shall be entitled to put into force and
exercise immediately as and when it may see fit any and every power possessed by
the Administrative Agent by virtue of the security over the Security Shares
conferred by this Deed or available to a secured creditor (so that Sections 93
and 103 of the Law of Property Act 1925 shall not apply to this security) and in
particular (without limitation):

 

(a)                                  to sell all or any of the Security Shares
in any manner permitted by law upon such terms as the Administrative Agent shall
in its absolute discretion determine;

 

(b)                                 to collect, recover or compromise and give a
good discharge for any monies payable to the Chargor in respect of the Security
Shares or in connection therewith; and

 

(c)                                  to act generally in relation to the
Security Shares in such manner as the Administrative Agent acting reasonably
shall determine.

 

6.4.7                       For the avoidance of doubt, the Chargor agrees that
the enforceability of the security over the Security Shares conferred by this
Deed is not dependent on the performance or non-performance by the
Administrative Agent or any other Secured Party of its obligations under any
agreement with the Chargor.

 

6.4.8                       Immediately on conversion of any of the Group Shares
from certificated to uncertificated form, and on the creation or conversion of
any other securities which are for the time being comprised in the Security
Shares in or into uncertificated form, the Chargor shall give such instructions
or directions as the Administrative Agent may require in order to protect or
preserve its security.

 

6.4.9                       The Chargor shall, immediately upon receipt of any
certificate or other document evidencing any entitlement to further Security
Shares, deposit it with the Administrative Agent together with such share
transfer forms in blank and other documents as the Administrative Agent may
reasonably require.

 

9

--------------------------------------------------------------------------------


 

7                                        When Security becomes Enforceable

 

The security constituted by this Deed shall become immediately enforceable and
the power of sale and other powers conferred by section 101 of the Law of
Property Act 1925, as varied or amended by this Deed, shall be immediately
exercisable upon and at any time after the occurrence of any Event of Default
and whilst the same is continuing after which the Administrative Agent may
enforce all or any part of the security in accordance with the terms of the
Credit Agreement.

 

8                                        Enforcement of Security

 

8.1                              General

 

8.1.1                       For the purposes of all powers implied by statute,
the Secured Liabilities are deemed to have become due on the date of this Deed.

 

8.1.2                       Section 103 of the Law of Property Act (restricting
the power of sale) and section 93 of the Law of Property Act 1925 (restricting
the right of consolidation) do not apply to the security constituted by this
Deed.

 

8.1.3                       The statutory powers of leasing conferred on the
Administrative Agent are extended so that, without the need to comply with any
provision of section 99 or 100 of the Law of Property Act 1925, the
Administrative Agent is empowered to lease, make agreements for leases, accept
surrenders of leases and grant options as the Administrative Agent may think
fit.

 

8.2                              Administrative Agent of the Chargor

 

For all purposes each Receiver is deemed to be in the same position as a
Receiver duly appointed by a mortgagee under the Law of Property Act 1925. Every
Receiver shall be the agent of the Chargor in respect of which he was appointed
unless and until a liquidator shall be appointed of the Chargor, whereafter such
Receiver shall act as principal but shall not become the agent of the
Administrative Agent. The Chargor alone shall be responsible for the receiver’s
contracts, engagements, commissions, omissions, defaults and losses and for
liabilities incurred by him.  The Administrative Agent shall not incur any
liability of whatsoever nature (either to the Chargor or to any other person) by
reason of the Administrative Agent making his appointment as a Receiver or for
any other reason.

 

8.3                              Mortgagee in Possession - No Liability

 

None of the Administrative Agent, any other Secured Party or any Receiver will
be liable, by reason of entering into possession of a Security Asset, to account
as mortgagee in possession or for any loss on realisation or for any default or
omission for which a mortgagee in possession might otherwise be liable.

 

8.4                              Privileges

 

Each Receiver and the Administrative Agent is entitled to all the rights,
powers, privileges and immunities conferred by the Law of Property Act 1925 on
mortgagees and receivers when such receivers have been duly appointed under that
Act, except that section 103 of that Act does not apply.

 

8.5                              Protection of third parties

 

No person (including a purchaser) dealing with the Administrative Agent or a
Receiver or its or his agent need enquire:

 

(a)                                  whether the Secured Liabilities have become
payable; or

 

(b)                                 whether any power purported to be exercised
has become exercisable; or

 

10

--------------------------------------------------------------------------------


 

(c)                                  whether any money remains due; or

 

(d)                                 how any money paid to the Administrative
Agent or to the Receiver is to be applied.

 

8.6                              Redemption of prior Mortgages

 

At any time after the security constituted by this Deed has become enforceable,
the Administrative Agent or any Receiver may, in the case of the Administrative
Agent at the sole cost of the Chargor (payable to the Administrative Agent on
demand) and in the case of a Receiver as an expense of the Receiver’s
receivership:

 

(a)                                  redeem any interest by way of security for
the time being and from time to time ranking in point of security in priority to
any of the security constituted by this Deed; and/or

 

(b)                                 (in the case of a redemption by the
Administrative Agent) procure the transfer of that interest by way of security
to itself; and/or

 

(c)                                  settle and pass the accounts of any prior
mortgagee, chargee or encumbrancer which once so settled and passed shall be
conclusive and binding on the Chargor.

 

9                                        Receiver

 

9.1                              Appointment of Receiver

 

At any time after the security constituted by this Deed becomes enforceable, or,
at any time if so requested by the Chargor in writing, the Administrative Agent
may (but shall not be obliged) without further notice (and whether or not the
Chargor shall have been accorded sufficient or any time in which to satisfy any
relevant indebtedness) from time to time, and notwithstanding that, if such be
the case, one or more than one Receiver shall have been appointed in respect of
all or any of the Security Assets pursuant to this Clause 9.1 (Appointment of
Receiver) and not removed from such Security Assets, appoint in writing, under
the hand of any manager of the Administrative Agent, a Receiver of the Security
Assets or any of them and, where so requested by the Chargor, whether or not
those Security Assets shall belong to the Chargor.

 

9.2                              Relationship with the Administrative Agent

 

To the fullest extent permitted by law, any right, power or discretion conferred
by this Deed (be it express or implied) upon a Receiver of any Security Assets
may, after the security created by this Deed has become enforceable, be
exercised by the Administrative Agent in relation to any Security Asset either:

 

(a)                                  without first appointing a Receiver; or

 

(b)                                 notwithstanding the appointment of a
Receiver.

 

9.3                              Removal

 

The Administrative Agent may by writing under its hand (subject to Section 45 of
the Insolvency Act 1986 (any requirement for an order of the court in the case
of an administrative receiver)):

 

(a)                                  remove any Receiver appointed by it; and

 

(b)                                 whenever it deems it necessary or desirable,
appoint a new Receiver in the place of any Receiver whose appointment may for
any reason have terminated.

 

11

--------------------------------------------------------------------------------


 

9.4                              Remuneration

 

The Administrative Agent may, from time to time, fix the remuneration of any
Receiver and direct payment of the same out of monies accruing to him in the
exercise of his powers, authorities and discretions by or pursuant to this Deed,
but the Chargor shall alone be liable for the payment of that remuneration.

 

10                                 Powers of Receiver

 

10.1                       General

 

10.1.1                 In addition to those conferred by the Law of Property Act
1925 on any receiver appointed under that Act, each Receiver has, and is
entitled to exercise, all of the rights, powers and discretions set out in this
Deed. The powers, authorities and discretions conferred by or pursuant to this
Deed in relation to the Security Assets on the Administrative Agent or any
Receiver shall be in addition to, and not in substitution for, the powers
conferred on mortgagees or receivers under the Law of Property Act 1925, and,
where there is any ambiguity or conflict between the powers, authorities and
discretions contained in that Act and those conferred by or pursuant to this
Deed, the terms of this Deed shall prevail.

 

10.1.2                 If there is more than one Receiver holding office at the
same time, unless the document appointing him states otherwise, each Receiver
may exercise all of the powers conferred on a Receiver under this Deed
individually and to the exclusion of any other Receivers.

 

10.1.3                 A Receiver who is an administrative receiver of the
Chargor has all the rights, powers and discretions of an administrative receiver
under the Insolvency Act 1986.

 

10.1.4                 A Receiver may, in the name of the Chargor if he so
wishes:

 

(a)                                  do all other acts and things which he may
consider necessary or desirable for realising any Security Asset or incidental
or conducive to any of the rights, powers or discretions conferred on a Receiver
under or by virtue of this Deed; and

 

(b)                                 do and exercise in relation to any Security
Asset all the powers, authorities and things which he would be capable of
exercising as if he were its absolute beneficial owner.

 

10.2                       Borrow and Lend Money

 

A Receiver may raise and borrow money (either unsecured or on the security of
any Security Asset, either in priority to, pari passu with, or subsequent to,
the security constituted by this Deed or otherwise) and may lend money either
with or without security in the case of either borrowing or lending money on any
other terms and for whatever purpose which he thinks fit.  No person lending
that money need enquire as to the propriety or purpose of the exercise of that
power or to check the application of any money so raised or borrowed.

 

10.3                       Carry on Business

 

A Receiver may carry on, manage or concur in the carrying on or managing of, the
business for the time being and from time to time of the Chargor in such manner
as he may reasonably think fit, including, without limitation, power to perform,
repudiate, rescind, compromise, amend or vary any contract, instrument or
agreement to which the Chargor shall for the time being and from time to time be
a party.

 

10.4                       Compromise

 

A Receiver may settle, adjust, refer to arbitration, compromise and arrange any
claims, accounts, disputes, questions and demands with or by any person who is
or claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

 

12

--------------------------------------------------------------------------------


 

10.5                       Employees

 

Either in connection with any exercise by the Receiver of his powers by or
pursuant to this Deed or otherwise for any purpose connected with any of the
Security Assets, a Receiver may:

 

(a)                                  appoint and discharge managers, officers,
agents, accountants, servants, workmen and others upon such terms as to
remuneration or otherwise as he may think proper; and

 

(b)                                 discharge any such persons appointed by the
Chargor.

 

10.6                       Leases

 

A Receiver may grant, or concur in the grant of, any leases or licences of any
Security Asset for any term on any terms which he reasonably thinks fit
(including, without limitation, at a rent or fee with or without a premium) and
may accept a surrender of any lease or licence of any Security Asset on any
terms which he reasonably thinks fit (including, without limitation, the payment
of money to a lessee or licensee on a surrender).

 

10.7                       Legal actions

 

A Receiver may bring, prosecute, enforce, defend and abandon all actions, suits
and proceedings to the Chargor or its Security Assets as he reasonably thinks
fit.

 

10.8                       Possession

 

A Receiver may take immediate possession of, get in, and/or collect the Security
Assets of the Chargor and, for that purpose, to enter upon its property or any
other premises at which its Security Assets are for the time being and from time
to time located and sever, dismantle or remove the same or any fixtures for the
time being and from time to time therefrom without being liable for any loss or
damage thereby occasioned.

 

10.9                       Protection of Assets

 

A Receiver may, in each case as he may reasonably think fit:

 

(a)                                  make and effect, and concur in the making
and effecting of, all repairs, maintenance, decoration, provision of all
services (including, without limitation, lighting, heating and cleansing)
structural and other alterations, improvements, additions and development in or
to the Security Assets and do anything else in connection with the Security
Assets which he may think fit or which he may deem proper for the efficient use
or management of the Security Assets, as well as for the protection as for the
improvement of the Security Assets or for the protection of the security hereby
constituted;

 

(b)                                 commence and/or complete any building
operations on the Mortgaged Property or other Security Asset;

 

(c)                                  apply for and maintain any planning
permission, building regulation, approval or any other permission, consent or
licence in relation to the Security Assets; and

 

(d)           effect and maintain insurances in respect of the Security Assets.

 

10.10                Receipts

 

A Receiver may give valid receipts for all monies and execute all deeds or
documents (including, without limitation, with full power to convey any assets
sold in the name of the Chargor) as may be necessary or appropriate in the name
of, or on behalf of the Chargor for the purpose of exercising any of the powers,
authorities and discretions conferred on the

 

13

--------------------------------------------------------------------------------


 

Receiver by or pursuant to this Deed and to use the name of the Chargor for all
or any of such powers, authorities and discretions, for which purpose the
Chargor hereby irrevocably appoints every such Receiver to be its attorney.

 

10.11                Sale of assets

 

A Receiver may sell, exchange, convert into money and realise any Security Asset
by public auction, tender or private treaty in any manner and on any terms and
with or without such advertisement and in such lot or lots and together or
separately as the Receiver reasonably thinks fit.  The consideration for any
such transaction may consist of cash, debentures or other obligations, shares,
stock or other valuable consideration and any such consideration may be payable
in a lump sum or by instalments spread over such period as the Receiver thinks
fit.  Fixtures may be severed and sold separately from the property containing
them without the consent of the Chargor.

 

10.12                Subsidiaries

 

A Receiver may promote the formation of a or purchase a newly formed, or concur
in the promotion of the formation of a or purchase a newly formed, subsidiary
and/or subsidiaries of the Chargor with a view to the same purchasing, leasing,
licensing or otherwise acquiring all or any of the assets of the Chargor and the
Receiver may sell, lease, license or otherwise dispose all or any of the assets
of the Chargor to such subsidiary or subsidiaries on such terms as he shall
think fit.

 

10.13                Exercise of Rights

 

A Receiver may exercise or permit the Chargor or any nominee of the Chargor to
exercise any powers or rights incidental to the ownership of its Security Assets
in such manner as the Receiver may reasonably think fit and, in particular (as
regards any shares, stock or other securities for the time being and from time
to time included in its Security Assets), any rights for the time being and from
time to time attached thereto.

 

10.14                Uncalled capital

 

A Receiver may call up all or any portion of any uncalled capital of the
Chargor.

 

10.15                Professional advice

 

A Receiver may appoint a solicitor or accountant or other professionally
qualified person to advise or assist it in the exercise of any of the powers,
authorities and discretions by or pursuant to these presents or otherwise for
any purpose connected with its Security Assets, and may discharge any such
person.

 

10.16                Seal

 

A Receiver may use the Chargor’s seal.

 

11                                 Application of Proceeds

 

Any monies received by the Administrative Agent or any Receiver after this Deed
has become enforceable shall be applied in accordance with Section 9.03(b) of
the Credit Agreement.

 

12                                 Expenses and Indemnity

 

Promptly upon demand, the Chargor shall pay all other costs and expenses
(including reasonable legal fees and VAT) incurred from time to time in
connection with the enforcement of or preservation of rights under this Deed by
the Administrative Agent, the Secured Parties or any Receiver, attorney,
manager, agent (including their counsel) or other person appointed

 

14

--------------------------------------------------------------------------------


 

by the Administrative Agent under this Deed or by statute, and keep each of them
indemnified against any failure or delay in paying the same.

 

13                                 Delegation

 

The Administrative Agent and any Receiver may, for the time being and from time
to time, delegate by power of attorney or in any other manner (including,
without limitation, under the hand of any manager of the Administrative Agent)
to any person any right, power or discretion exercisable by the Administrative
Agent or such Receiver (as the case may be) under this Deed.  Any such
delegation may be made upon the terms (including, without limitation, power to
sub-delegate) and subject to any regulations which the Administrative Agent or
such Receiver (as the case may be) may think fit.  Neither the Administrative
Agent nor any Receiver will be in any way liable or responsible to the Chargor
for any loss or liability arising from any act, default, omission or misconduct
on the part of any such delegate or sub-delegate selected by the Administrative
Agent or such Receiver with due care who shall be entitled to all the
indemnities to which his appointor is entitled under this Deed.

 

14                                 Further Assurances

 

The Chargor shall, at its own expense, execute and do all such acts, deeds and
things (including, without limitation, payment of all stamp duties and
registration fees) the Administrative Agent or a Receiver may reasonably require
for:

 

(a)                                  perfecting or better perfecting or
protecting or better protecting the security intended to be created by this Deed
over any Security Asset; and

 

(b)                                 after the security constituted by this Deed
has become enforceable, facilitating the realisation of any Security Asset or
the exercise of any right, power or discretion exercisable, by the
Administrative Agent or any Receiver in respect of any Security Asset, in
accordance with the terms of the Credit Agreement.

 

15                                 Power of Attorney

 

Upon the occurrence of an Event of Default and while the same is continuing, the
Chargor, by way of security, irrevocably and severally appoints the
Administrative Agent, each Receiver and any of their designees, agents,
delegates or sub-delegates to be its attorney and on its behalf and in its name
or otherwise to execute and do all such acts, deeds and things which the Chargor
is obliged to take under this Deed and generally, on its behalf and in its name,
to exercise all or any of the powers, authorities and discretions conferred by
or pursuant to this Deed on the Administrative Agent or any Receiver.  The
Chargor hereby ratifies and confirms and agrees to ratify and confirm whatever
any attorney does or purports to do pursuant to its appointment under this
Clause 15 (Power of Attorney).

 

16                                 Continuing Security

 

16.1                       Additional Security

 

The security constituted by this Deed is in addition to and is not in any way
prejudiced by any other security now or subsequently held by the Administrative
Agent or any other Secured Party for any of the Secured Liabilities.

 

16.2                       Continuing Security

 

The security constituted by this Deed is continuing and will extend to the
ultimate balance of all the Secured Liabilities, regardless of any intermediate
payment or discharge in whole or in part.

 

15

--------------------------------------------------------------------------------


 

16.3                       Reinstatement

 

If any payment by the Chargor or any discharge given by the Administrative Agent
or any other Secured Party (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) is avoided or reduced as a
result of insolvency or any similar event:

 

(a)                                  the liability of the Chargor shall continue
as if the payment, discharge, avoidance or reduction had not occurred; and

 

(b)                                 the Administrative Agent or that Secured
Party shall be entitled to recover the value or amount of that security or
payment from the Chargor, as if the payment, discharge, avoidance or reduction
had not occurred.

 

16.4                       Waiver of defences

 

The obligations of the Chargor under this Deed will not be affected by an act,
omission, matter or thing which, but for this Clause 16 (Continuing Security),
would reduce, release or prejudice any of its obligations under this Deed
(without limitation and whether or not known to it or the Administrative Agent)
including:

 

(a)                                  any time, waiver or consent granted to, or
composition with, the Charger or Loan Party or other person;

 

(b)                                 the release of any Loan Party or any other
person under the terms of any composition or arrangement with any creditor of
any Loan Party or any other person;

 

(c)                                  the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or security over assets of, the Chargor or Loan
Party or other person or any non-presentation or non-observance of any formality
or other requirement in respect of any instrument or any failure to realise the
full value of any security;

 

(d)                                 any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of the
Chargor or Loan Party or any other person;

 

(e)                                  any amendment (however fundamental) or
replacement of a Loan Document or any other document or security;

 

(f)                                    any unenforceability, illegality or
invalidity of any obligation of any person under any Loan Document or any other
document or security; or

 

(g)                                 any insolvency or similar proceedings.

 

16.5                       Immediate recourse

 

The Chargor waives any right it may have of first requiring the Administrative
Agent or any other Secured Party to proceed against or enforce any other rights
or security or claim payment from any person before enforcing the security
constituted by this Deed.  This waiver applies irrespective of any law or any
provision of a Loan Document to the contrary.

 

16.6                       Appropriations

 

At any time after the security constituted by this Deed has become enforceable
and until all the Secured Liabilities have been irrevocably paid in full, the
Administrative Agent may:

 

(a)                                  refrain from applying or enforcing any
other monies, security or rights held or received by the Administrative Agent in
respect the Secured Liabilities, or apply and enforce the same in accordance
with Clause 11 (Application of Proceeds) and the Chargor shall not be entitled
to the benefit of the same; and

 

16

--------------------------------------------------------------------------------

 

(b)                                 hold in an interest-bearing suspense account
any monies received from the Chargor or on account of the Chargor’s liability in
respect of the Secured Liabilities.

 

16.7                       Deferral of Chargor’s rights

 

Until all the Secured Liabilities have been irrevocably paid in full and unless
the Administrative Agent otherwise directs, the Chargor will not exercise any
rights which it may have by reason of performance by it of its obligations under
the Loan Documents:

 

(a)                                  to be indemnified by any Loan Party;

 

(b)                                 to claim any contribution from any other
guarantor of any Loan Party’s obligations under the Loan Documents; and/or

 

(c)                                  to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any of the Administrative
Agent’s rights under the Loan Documents or of any other guarantee or security
taken pursuant to, or in connection with, the Loan Documents by the
Administrative Agent.

 

17                                 Miscellaneous

 

17.1                       Covenant to pay

 

The Chargor shall pay or discharge the Secured Liabilities in the manner
provided for in any document creating or evidencing the Secured Liabilities
and/or otherwise as agreed from time to time.

 

17.2                       Land Registry

 

The Chargor hereby applies to the Chief Land Registrar for the registration
against the registered titles specified in Schedule 1 of the following:

 

(a)                                  a restriction in the following terms:

 

“no disposition of the registered estate by the proprietor of the registered
estate or by the proprietor of any registered charge is to be registered without
a written consent signed by the proprietor for the time being of the charge
dated __ January 2010 in favour of Bank of America, N.A. (as agent and trustee
for itself and others) referred to in the charges register or, if appropriate,
signed on such proprietor’s behalf by an authorised officer of Bank of America,
N.A.”; and

 

(b)                                 a notice that under the provisions of this
Deed the Secured Parties are under an obligation to make further advances.

 

17.3                       New Accounts

 

If any Secured Party receives, or is deemed to be affected by, notice, whether
actual or constructive, of any subsequent charge or other interest affecting any
Security Asset and/or the proceeds of sale of any Security Asset, such Secured
Party may open a new account for the Chargor.  If such Secured Party does not
open a new account, it shall nevertheless be treated as if it had done so at the
time when it received or was deemed to have received notice.  As from that time
all payments made to such Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any amount for
which this Deed is security and, furthermore, such Secured Party shall be under
no obligation to advance any monies or provide or continue to provide any credit
facility under the Loan Documents.

 

17

--------------------------------------------------------------------------------


 

17.4                      Tacking

 

Each Secured Party, by the Administrative Agent’s execution of this Deed,
covenants with the Chargor that it shall perform its obligations under any
document creating or evidencing the Secured Liabilities (including any
obligation to make available further advances).

 

17.5                       Invalidity

 

If, at any time, any provision of this Deed is or becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.

 

17.6                       Trust

 

17.6.1                 The Administrative Agent shall hold the benefit of the
covenants, mortgages, assignments and charges given by the Chargor in this Deed
upon trust for the Secured Parties.

 

17.6.2                 The perpetuity period for each trust created by this Deed
shall be 80 years.

 

18                                 Release

 

Upon the expiry of the Security Period (but not otherwise), the Administrative
Agent shall, at the request and cost of the Chargor, take whatever action is
necessary to release the Security Assets from the security constituted by this
Deed and/or reassign the benefit of the Security Assets to the Chargor.

 

19                                 Rights and Remedies

 

The rights of the Administrative Agent under this Deed are cumulative, may be
exercised as often as considered appropriate and are in addition to the general
law.  Such rights (whether arising hereunder or under the general law) shall not
be capable of being waived or varied otherwise than by an express waiver or
variation in writing and, in particular, any failure to exercise or delay in
exercising any of such rights shall not operate as a waiver or variation of that
or any other such right, any defective or partial exercise of any such rights
shall not preclude any other or further exercise of that or any other such
right, and no act or course of conduct or negotiation by the Administrative
Agent or on its behalf shall in any way preclude it from exercising any such
right or constitute a suspension or any variation of any such right.

 

20                                 Notices

 

20.1                       Delivery and Receipt

 

Any communications to be made under or in connection with this Deed shall be
made in writing, may be made by letter or facsimile and shall be deemed to be
given as follows:

 

(a)                                  if by way of letter, when it has been left
at the relevant address or two Business Days after being deposited in the post
with postage prepaid in an envelope addressed to it at that address; and

 

(b)                                 if by facsimile, when received in legible
form,

 

save that any notice delivered or received on a non-Business Day or after
business hours shall be deemed to be given on the next Business Day at the place
of delivery or receipt.

 

20.2                       Addresses

 

20.2.1                 The Chargor’s address and facsimile number for notices
are:

 

18

--------------------------------------------------------------------------------


 

GFI Group

1 Snowden Street

London EC2A 2DQ

 

 

Attention:

Nigel Brahams

Facsimile:

+44 (0) 7422 1164

 

 

With a copy to:

 

GFI Group Inc.

55 Water Street

New York, NY 10041

 

 

Attention:

Scott Pintoff

Facsimile:

+1 212 962 2965

 

or such as the Chargor may notify to the Administrative Agent by not less than
10 days’ notice.

 

20.2.2                 The Administrative Agent’s address and facsimile number
for notices are:

 

335 Madison Avenue

4th Floor

New York, NY 10017

 

Attention:

Don Pinzon

Facsimile:

+1 646 556 0326

 

or such as the Administrative Agent may notify to the Chargor by not less than
10 days’ notice.

 

21                                 Governing Law and Jurisdiction

 

21.1                       Governing Law

 

This Deed and all non-contractual obligations arising out of or in connection
with it shall be governed by English law.

 

21.2                       Jurisdiction

 

21.2.1                 The courts of England have non-exclusive jurisdiction to
settle any dispute arising out of or in connection with this Deed (including a
dispute regarding the existence, validity or termination hereof or any
non-contractual obligation arising out of or in connection with this Deed) (a
Dispute).

 

21.2.2                 The parties agree that the courts of England are
appropriate and convenient courts to settle Disputes and accordingly no party
will argue to the contrary.

 

21.2.3                 No party shall be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction.  To the extent
allowed by law, a party may take concurrent proceedings in any number of
jurisdictions.

 

This Deed has been entered into as a deed on the date stated at the beginning of
this Deed.

 

19

--------------------------------------------------------------------------------


 

Schedule 1 — Mortgaged Property

 

None at the date of this Deed.

 

20

--------------------------------------------------------------------------------


 

Signatories

 

The Chargor

 

 

 

 

 

 

 

EXECUTED as a deed by

[g21832ki05i001.gif]

 

 

GFI TP LTD

 

acting by

Director

 

 

 

 

 

 

and

 

 

 

 

 

Director / Secretary

 

21

--------------------------------------------------------------------------------


 

The Administrative Agent

 

 

 

 

 

 

 

EXECUTED as a deed by   

[g21832ki05i002.gif]

 

 

BANK OF AMERICA, N.A.

 

 

acting by

 

 

 

 

 

 

 

and

Authorised Signatory

 

 

 

 

 

 

 

 

 

who, in accordance with the laws of that territory, are acting under the
authority of that company

Authorised Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------
